Citation Nr: 9933519	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-13 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation greater than 50 
percent for service-connected post-traumatic stress disorder 
(PTSD). 

ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles, Caifornia, Regional Office 
(RO).  

The Board notes that in a July 1999 Supplemental Statement of 
the Case (SSOC), the disability evaluation of the veteran's 
PTSD was increased from a 30 percent rating to a 50 percent 
rating.  The current award is less than the maximum 
evaluation available and consequently the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The veteran's April 1998 statement  indicated that he had 
received treatment at a VA Medical Center (VAMC) in East Los 
Angeles and at a Vet Center in Anaheim, California.  The RO 
requested records from both facilities.  Treatment records 
from the East Los Angeles Medical Center were received, 
however to date there has been no response from the Vet 
Center in Anaheim, California.  

In April 1999, the RO received a letter from a VA physician 
who stated that the during the past year the veteran's 
condition has deteriorated with increased anxiety, 
depression, and isolation.  The most recent formal VA 
psychiatric examination is from August 1997.  The evidence 
reflects that there has been a material change in the 
veteran's disability which warrants a reexamination.  
38 C.F.R. § 3.327 (1999).  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
treatment records relating to the 
veteran's treatment for PTSD from the 
Anaheim, California Vet Center since 
September 1997.  All records received 
should be placed in the claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination, including a 
copy of this REMAND order.  The examiner 
should indicate in the report that a 
review of the claims folder was 
accomplished.  The purpose of the 
examination is to determine the current 
severity of the service connected PTSD 
and to obtain information which will 
provide for its evaluation based on 
Court precedent.  All clinical findings 
should be reported in detail.  The 
examiner must comment as to the degree 
to which the psychiatric symptoms 
attributable to the service connected 
PTSD affects the veteran's ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which those psychiatric symptoms result 
in reduction in work efficiency 
(occupational impairment).  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


